We find nothing in this record bearing upon the candidate's character or fitness for admission to the Bar *Page 715 
which would justify his exclusion. His claim of exemption from military service upon conscientious and lawful grounds without proof of insincerity or disloyalty is not such evidence. The order should be reversed, without costs, and the matter remitted to the Appellate Division for further proceedings not inconsistent with the opinion herein.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ., concur.
Order reversed, etc.